Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5, 8 – 10, 12, 14,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al (US Patent 9,802,728).
With regards to claim 1, Rodgers teaches a label application system for applying a label to a package travelling on a conveyor along a conveying path (Abstract, as seen in Figure 9) including:
An applicator apparatus which is operable to move the label into contact with the package (Figure 9 item 972)
A control system, which control operation of the applicator apparatus (column 12 lines 16 – 39)
A sensor system operable to detect an edge of the package, a distance from a reference point to the package and a speed at which the package is travelling, where the sensor system includes an edge detector including an emitter which is angularly offset from an axis extending perpendicular to a direction of travel along the conveying path and towards the direction of travel along the conveying path (column 9 lines 11 – 38, Figure 9 item 964)
Where the control system is operable to receive and process data from the sensor system relating to the package and initiate operation of the applicator apparatus such that the label is applied to the package in a desired position as the package moves in the direction of travel along the conveying path (column 9 lines 11 – 38, column 11 lines 65 – 67,  column 12 lines 1 – 39)
 With regards to claim 2, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the edge detector is positioned at an angle of around 5 degrees (column 21 lines 42 – 51).
With regards to claim 3, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the emitter that emitter that emits a continuous light beam at a predetermined frequency (column 9 lines 11 – 38).
With regards to claim 4, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the continuous light beam is emitted from the emitter and reflected from a surface (column 9 lines 11 – 38).
With regards to claim 5, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the edge detector is positioned at an angle between 2 and 8 degrees away from the axis extending perpendicular to the direction of travel along the conveying path (column 21 lines 42 – 51).
With regards to claim 8, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the distance measured from the reference point to the package is along an axis that is substantially perpendicular to the direction of travel along the conveying path (column 22 lines 9 – 35).
With regards to claim 9, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the sensor system includes a separate distance detector having an emitter and a receiver, where the emitter of the separate distance detector is configured to emit a continuous light which is reflectable from a surface of the package and receivable by the receiver (column 21 lines 33 – 58, column 22 lines 9 – 35).
With regards to claim 10, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the sensor system includes a speed detector, which includes a first device and a second device spaced a predetermined distance apart, so that the time taken for the package to pass from the first device to the second device can be measured (column 22 lines 9 – 50).
With regards to claim 12, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the first or second device is the edge detector (column 22 lines 9 – 50).
With regards to claim 14, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the sensor system is housed within a single sensor module or housing (Figure 3 item 366).
With regards to claim 16, Rodgers teaches a label application system for applying a label to a package travelling on a conveyor along a conveying path (Abstract, as seen in Figure 9) including:
An applicator apparatus configured to move the label into contact with the package (Figure 9 item 972)
A control system, which control operation of the applicator apparatus (column 12 lines 16 – 39)
A sensor system configured to detect an edge of the package, a distance from a reference point to the package and a speed at which the package is travelling (column 9 lines 11 – 38, Figure 9 item 964)
Where the control system is configured to: 
receive and process data relating to the package from the sensor system to determine a current position of the package (column 9 lines 11 – 38, column 11 lines 65 – 67,  column 12 lines 1 – 39)
determine an application position of the package and a time at which the package will be at the application position (column 9 lines 11 – 38, column 11 lines 65 – 67,  column 12 lines 1 – 39)
determine an application cycle time required for the applicator apparatus to move to the application position (column 9 lines 11 – 38, column 11 lines 65 – 67,  column 12 lines 1 – 39, column 24 lines 23 - 30)
determine when to initiate operation of the applicator apparatus, using the time at which the package will be at the application position and the application cycle time, such that the label is applied to the package as the package moves in a direction of travel along the conveying path (column 9 lines 11 – 38, column 11 lines 65 – 67,  column 12 lines 1 – 39, column 24 lines 23 – 67)
With regards to claim 17, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the control system is configured to begin a trigger cycle of determining when to initiate operation of the applicator apparatus when a front edge of the package is detected (column 24 lines 23 – 67).
With regards to claim 18, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the control system is configured to determine or adjust one or more parameters relating to an application cycle of the applicator apparatus in real time (column 9 lines 11 – 38, column 11 lines 65 – 67, column 12 lines 1 – 39, column 24 lines 23 – 67).
With regards to claim 19, the teachings of Rodgers are presented above.   Additionally Rodgers teaches that the control system is configured to alter an angle of the applicator apparatus such that the label is applied to the package at an ideal angle (column 15 lines 40 – 56).
With regards to claim 20, Rodgers teaches a label application system for applying a label to a package travelling on a conveyor along a conveying path (Abstract, as seen in Figure 9) including:
An applicator apparatus which is operable to move the label into contact with the package (Figure 9 item 972)
A sensor system being operable to detect an edge of the package, a distance from a reference point to the package and a speed at which the package is travelling, the sensor system having a sensor housing, including more than one detector, which is positionable in a known location (column 9 lines 11 – 38, Figure 9 item 964, Figure 9 item 964) 
A control system, which control operation of the applicator apparatus, and is operable to receive and process data from the sensor system relating to the package and initiate operation of the applicator apparatus such that the label is applied to the package in a desired position as the package moves in a direction of travel along the conveying path (column 9 lines 11 – 38, column 11 lines 65 – 67, column 12 lines 1 – 39).
With regards to claim 21, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the speed detection includes a first device and a second device spaced a predetermined distance apart and where both the first device and the second device are edge detectors positioned approximately 120 mm apart (column 24 lines 31 – 51).
With regards to claims 22 and 23, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the sensor housing is held or supported in a single location relative to the applicator apparatus (as seen in Figure 9).
With regards to claim 24, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the sensor housing is positioned upstream of the applicator apparatus (as seen in Figure 9).
With regards to claim 25, the teachings of Rodgers are presented above. Additionally Rodgers teaches that the sensor system includes three detectors which are housed in the sensor housing (column 9 lines 11 – 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746